Citation Nr: 0802775	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	York County Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1975 to May 
1977 and from 
July 21, 1980 to August 18, 1980. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

On the veteran's substantive appeal Form 9, he requested a 
hearing at the local VA office before a member of the Board.  
Such hearing was scheduled, but the veteran canceled the 
request.


FINDING OF FACT

A psychiatric disorder was not shown during the veteran's 
period of active duty service or for many years thereafter. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a September 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that service connection for major depressive 
disorder, claimed as a nervous disorder, is not warranted.  
In this regard, the veteran's service medical records are 
devoid of complaints, treatment, or diagnoses of any 
psychiatric disorder.  Moreover, there is no evidence of a 
psychosis within the year following the veteran's separation 
from active duty service to warrant consideration on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

A September 2004 private psychological consultation conducted 
by Dr. P indicates that the veteran was diagnosed at that 
time with adjustment disorder with mixed emotional features; 
dysthymia, early onset; major depressive disorder, moderate 
with psychotic features; attention deficit disorder, by 
reported history; alcohol abuse, by history, in full 
sustained remission; and opiate dependence, by history, in 
full sustained remission.  The veteran claimed at that time a 
history of three psychiatric hospitalizations.  The first was 
at Tripler Hospital in 1976 for depression, Walter Reed Army 
Medical Center ("Walter Reed") for four to five months for 
treatment of depression, and an additional hospitalization 
during 2003 in Salt Lake City for three days.

The veteran's service treatment records from both his time in 
the Marines (July 1980 to August 1980) and his time in the 
Army (October 1975 to May 1977) are negative for any 
treatment or complaint of mental illness.  

The veteran contends that he was treated at Tripler Hospital 
in Hawaii during 1976 for depression.  The veteran's Army 
treatment records include numerous indications of medical 
attention while he served in Hawaii, dated between January 
1976 and March 1977, with no indication of complaints of 
depression or treatment for mental illness.  

The veteran's Army records indicate he was being treated for 
poly-drug and alcohol abuse at Walter Reed at the time of his 
discharge.  In a Report of Medical Examination dated April 
1977 the veteran's clinical evaluation revealed a normal 
psychiatric system, although the examiner wrote polydrug and 
ETOH (alcohol) abuse under the notes section (just beside the 
psychiatric section).  In the summary of defects and 
diagnoses, the examiner wrote normal physical exam.  In the 
Report of Medical History, the examiner wrote that presently 
the patient is in good medical health and is currently taking 
no medications.  Additionally the form indicates that the 
veteran denied depression, excessive worry, or nervous 
trouble of any sort.  The veteran did report eye trouble, 
broken bones, and recent gain or loss of weight.  Further, 
the form states that he has never been treated for a mental 
condition and that he has been hospitalized, but written to 
the side is broken leg, two eye operations, and a neck 
operation with no mention of psychiatric hospitalizations.  
Under the physician's summary, the veteran's stammer, eye 
operations, broken leg and neck operation is discussed.  Of 
particular importance is the notation stating that the 
patient had lost weight during the last six months while 
abusing drugs such as LDH, marijuana, amphetamines, and 
alcohol and that he is currently gaining some weight back.  
In addition, the examiner writes that the patient is in good 
health and that his main problem has been his poly drug and 
alcohol abuse for which he is being treated.  

A Report of Mental Status Evaluation, requested because the 
veteran was being considered for discharge due to 
unsuitability, revealed the veteran's behavior was normal, he 
was fully alert and fully oriented, his mood was level, his 
thinking was clear, his thought content was normal, and his 
memory was good.  Under the impressions section, the examiner 
stated the veteran had no significant mental illness, was 
mentally responsible, able to distinguish right from wrong, 
able to adhere to the right, has the mental capacity to 
understand and participate in board proceedings, and meets 
the retention standards prescribed n Chapter 3, Article 30-
501.  Under the remarks section, the examiner wrote that the 
veteran has a characterological disorder not amenable to 
further treatment at this time and that he is mentally fit 
for an administrative discharge or separation from the Army 
if it is deemed necessary by his command.  There is no 
indication from any of these records that the veteran 
suffered from any type of mental illness; but instead, that 
he was treated for substance abuse and was administratively 
discharged from the army for such. 

The veteran's Marine records do not indicate any mental 
illness.  On forms dated July 1980, the veteran indicated his 
only past health problems as being eye surgery and an injury 
to his right index finger.  The veteran's file from his time 
in the Marines contains hospital reports concerning both of 
these conditions.  In the veteran's induction examination, it 
is stated that his psychiatric system is normal.  In his 
Report of Medical History, the veteran said that he did not 
have and had not had depression or excessive worry or nervous 
trouble of any sort.  Again, the veteran does not indicate he 
has had any hospitalization with the exception of tonsils, 
eye operations and a hand operation.  The veteran was 
separated from the Marine Corps for unfitness due to 
residuals of his pre-existing hand injury.    

Additionally, the veteran's claims file contains VA records 
for the veteran dated from November 1996 to July 2004.  The 
first indication of mental health problems was in July 2004 
in a treatment record noting a history of bipolar disorder in 
the recent past.  
 
There is nothing in the veteran's service treatment records 
to support his contentions concerning psychiatric 
hospitalizations in service, and no post service evidence of 
a psychiatric disorder until 2004, 24 years following his 
discharge from service.  While the veteran contends he was 
treated in service for depression, he was actually treated 
for substance abuse, with no findings of any psychiatric 
disorder. The Board finds the lack of complaints or findings 
in the service treatment record and his specific denial of 
any depression, excessive worry, or nervous trouble at that 
time to be more probative that the veteran's statements made 
years after the fact in conjunction with his claim.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence). 
 
The Board acknowledges the veteran's contentions that his 
nervous condition is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Thus, in the absence of competent evidence of a disease or 
injury in service, or a psychosis within one year following 
discharge from service, the claim for service connection must 
be denied.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


